Title: To Benjamin Franklin from John Paul Jones, 23 February 1780
From: Jones, John Paul
To: Franklin, Benjamin


L’Orient February 23d. 1780.
I have the pleasure to inform your Excellency that I this day had M. Secondat the Kings Constructor to examine the Situation of the Alliance, and find him of Opinion that the Head and Cutwater can be Secured without bringing the Ship into port.— I shall not therefore think of heaving down, and the bottom must remain without Caulking ’till a future Opportunity.— The Ship must be lightened by the head Six or Seven feet in Order to bring the Scarf of the Cutwater above the Surface of the Water which will be done as soon as possible; in the meantime the Rigging is under repair. Measure is taken for the Sails, and I attend with impatience your Orders with the Ministers permission to have Assistance from the Port.— I hope they will send immediate Orders to Gourlade and Moylan to pay the Wages due to the Surviving Seamen and Soldiers of the late Bon Homme Richard.— They Consider me as the Guarantee for their payment.— The French part of them follow me every where and declare that having engaged to serve under my Command they will Sail with no other person.—
I pray you to mention the matter so that they may be paid agreeable to their Engagement.—
My Eyes are still very weak and inflamed but I am with a Sincere Heart Dear Sir your Excellencys very obliged most humble Sevt.
Jno P JonesHis Excellency B. Franklin Esqr. &c. &c.
 Notation: J.P. Jones L’orient Feb 23. 80